MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any                        Mar 09 2017, 6:01 am

court except for the purpose of establishing                          CLERK
                                                                  Indiana Supreme Court
the defense of res judicata, collateral                              Court of Appeals
                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Darren Bedwell                                          Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General

                                                        Richard C. Webster
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Carl Hughes,                                            March 9, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1604-CR-925
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Jose Salinas, Judge
Appellee-Plaintiff.                                     Trial Court Cause No.
                                                        49G14-1506-F6-22305
                                                        49G14-1501-F6-2545



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 49A02-1604-CR-925| March 9, 2017        Page 1 of 6
                                             Case Summary
[1]   Carl Hughes appeals his 910-day aggregate sentence for three counts of Level 6

      felony theft. We affirm.


                                                     Issue
[2]   The sole issue before us is whether Hughes’s sentence is inappropriate.


                                                     Facts
[3]   On January 23, 2015, the State charged Hughes with one count of Level 6

      felony fraud and one count of theft, enhanced to a Level 6 felony because of a

      2010 theft conviction, under cause number 49G14-1501-F6-002545 (“2545

      case”). The charges were based upon Hughes’s theft of a debit card from a

      vehicle and his subsequent use of that card.


[4]   On June 23, 2015, Hughes was caught in the act of breaking into a vehicle in an

      Indianapolis neighborhood and detained by its residents until police arrived.

      Hughes was found to be in possession of items stolen from three vehicles in the

      neighborhood with a total value of over $300. Hughes later admitted he was

      under the influence of methamphetamine when he committed these thefts and

      was stealing in order to pay for drugs. On June 25, 2015, the State charged

      Hughes with three counts of Level 6 felony theft—again enhanced because of

      his 2010 theft conviction—and three counts of Class B misdemeanor

      unauthorized entry of a vehicle, under cause number 49G14-1506-F6-022305

      (“22305 case”).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1604-CR-925| March 9, 2017   Page 2 of 6
[5]   Hughes and the State entered into a drug court diversion agreement in both the

      2545 and 22305 cases. Under the agreement, Hughes agreed to participate in

      drug court treatment and to abide by all the terms of the program. The

      agreement also provided that, if Hughes did not successfully complete the drug

      court treatment program, he would be convicted and sentenced for all of the

      charges in both cases, with sentencing at the trial court’s discretion.

      Conversely, if Hughes successfully completed the program, the State agreed

      dismiss all the charges against him in both cases.


[6]   On March 30, 2016, Hughes was found to have not successfully participated in

      the drug court treatment program. The trial court entered judgments of

      conviction on all charges in both cases. In the 2545 case, the trial court

      imposed a sentence of 730 days on both charges, to be served concurrent to

      each other and consecutive to the sentence in the 22305 case. In the 22305

      case, the trial court imposed sentence of 910 days—two-and-one-half years—on

      all three Level 6 felony theft charges, and 180 days on each Class B

      misdemeanor charge, all to be served concurrently. Hughes now appeals only

      his 910-day sentence in the 22305 case.


                                                  Analysis
[7]   Hughes claims his sentence is inappropriate under Indiana Appellate Rule 7(B)

      in light of his character and the nature of the offenses. Although Rule 7(B) does

      not require us to be “extremely” deferential to a trial court’s sentencing

      decision, we still must give due consideration to that decision. Rutherford v.

      State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). We also understand and
      Court of Appeals of Indiana | Memorandum Decision 49A02-1604-CR-925| March 9, 2017   Page 3 of 6
      recognize the unique perspective a trial court brings to its sentencing decisions.

      Id. “Additionally, a defendant bears the burden of persuading the appellate

      court that his or her sentence is inappropriate.” Id.


[8]   The principal role of Rule 7(B) review “should be to attempt to leaven the

      outliers, and identify some guiding principles for trial courts and those charged

      with improvement of the sentencing statutes, but not to achieve a perceived

      ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.

      2008). We “should focus on the forest—the aggregate sentence—rather than

      the trees—consecutive or concurrent, number of counts, or length of the

      sentence on any individual count.” Id. Whether a sentence is inappropriate

      ultimately turns on the culpability of the defendant, the severity of the crime,

      the damage done to others, and myriad other factors that come to light in a

      given case. Id. at 1224. When reviewing the appropriateness of a sentence

      under Rule 7(B), we may consider all aspects of the penal consequences

      imposed by the trial court in sentencing the defendant, including whether a

      portion of the sentence was suspended. Davidson v. State, 926 N.E.2d 1023,

      1025 (Ind. 2010).


[9]   The trial court imposed the maximum possible sentence for a Level 6 felony,

      which is two-and-one-half years. See Ind. Code § 35-50-2-7(b). However, by

      ordering the sentences served concurrently, the trial court did not impose the

      maximum penalty Hughes was facing. Regarding the nature of the offenses,

      Hughes engaged in a mini-crime spree while under the influence of



      Court of Appeals of Indiana | Memorandum Decision 49A02-1604-CR-925| March 9, 2017   Page 4 of 6
       methamphetamine. He broke or entered several vehicles and stole property he

       found in them in hopes of supporting his drug habit.


[10]   As for Hughes’s character, it clearly supports the trial court’s sentence. Hughes

       has a very extensive criminal history, consisting primarily of drug-related

       and/or property offenses. As a juvenile, Hughes had one true finding for what

       would be Class D felony theft and three true findings for what would be Class A

       misdemeanor conversion. Since becoming an adult in 1991, Hughes has

       convictions for Class C felony fraud, Class C felony forgery, Class D felony

       possession of methamphetamine, Class D felony escape, Class D felony auto

       theft, five convictions for Class D felony theft, three convictions for Class A

       misdemeanor conversion, three convictions for Class A misdemeanor criminal

       trespass, single Class A misdemeanor convictions for resisting law enforcement,

       possession of paraphernalia, and driving without a license, and a conviction for

       Class B misdemeanor public intoxication. Hughes also violated probation on

       numerous occasions. The significance of a criminal history in determining a

       defendant’s sentence “‘varies based on the gravity, nature and number of prior

       offenses as they relate to the current offense.’” Bryant v. State, 841 N.E.2d 1154,

       1156-57 (quoting Wooley v. State, 716 N.E.2d 919, 929 n. 4 (Ind. 1999)). The

       sheer number of Hughes’s convictions is staggering, and they reveal a consistent

       of pattern of criminal activity that simply has not been dissuaded in any way for

       nearly three decades. Although Hughes did indeed plead guilty, which can be

       an indication of positive character, any such indication is heavily outweighed




       Court of Appeals of Indiana | Memorandum Decision 49A02-1604-CR-925| March 9, 2017   Page 5 of 6
       by his criminal history, not to mention that he was offered participation in drug

       court in exchange for that plea.


[11]   Hughes contends that his undisputed drug addiction problems warrant a lesser

       sentence. We disagree. Although we are aware of the difficulties such an

       addiction presents to an individual, Hughes has had many opportunities to rid

       himself of those difficulties, most recently by being offered participation in a

       drug court treatment program in lieu of prosecution. Hughes did not

       successfully complete that program. Regardless of what is motivating Hughes’s

       criminal conduct, an extended period of incarceration is necessary at this point

       to protect the public from that conduct.


                                                Conclusion
[12]   Hughes’s sentence is not inappropriate in light of the nature of the offenses and

       his character. We affirm.


[13]   Affirmed.


       Kirsch, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1604-CR-925| March 9, 2017   Page 6 of 6